Citation Nr: 1241803	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for flexion deformity of the right ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1968 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

In February 2010, the Veteran requested a hearing before the Board at the RO.  By letter dated in September 2011, the RO acknowledged the Veteran's request for a travel Board hearing and informed the Veteran that this hearing was scheduled for October 2011.  However, the Veteran's representative cancelled the travel Board hearing in an October 2011 statement. 

The appeal was certified to the Board on March 12, 2012.  The certification letter informed the Veteran, in pertinent part, that he had 90 days to request a hearing before the Board.

Subsequently, in statement from the Veteran received June 29, 2012, the Veteran requested a Board hearing.  The Veteran stated that he did not receive the March 2012 notice of certification, and was only aware that his appeal had been certified because of a conversation with his representative.  He indicated that he would have requested a hearing sooner had he known.  The Board has determined that good cause existed for the Veteran's failure to request a hearing within 90 days of certification of the appeal, and that the Veteran should therefore be scheduled for another Board hearing at the RO.  See 38 C.F.R. § 20.702 (2012).  

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for such a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002) and 38 C.F.R. § 20.700(a) (2012).  Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel Board hearing at the RO in accordance with the docket number of his appeal.  Thereafter, the case should be processed in accordance with established appellate procedure. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.   See Kutscherousky v. West, 12 Vet. App. 369, (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

